Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 1, the device of independent claim 3, and the computer-readable storage medium of independent claim 5.  The prior art is particularly deficient regarding dividing a coding unit into one or more sub-blocks; constructing a first motion vector candidate list and a second motion vector candidate list, the first motion vector candidate list including a motion vector of one of the one or more sub- blocks of the coding unit, and the second motion vector candidate list including a motion vector of the coding unit; and performing prediction for the coding unit according to the first motion vector candidate list and the second motion vector candidate list; wherein constructing the first motion vector candidate list includes: scanning a left neighboring block of the coding unit and: in response to a reference frame pointed to by a motion vector of the left neighboring block being same as a co-located reference image of the coding unit, determining the motion vector of the left neighboring block as a reference motion vector of the coding unit; and in response to the reference frame pointed to by the motion vector of the left neighboring block being different from the co-located reference image of the coding unit, determining a default value (0, 0) as the reference motion vector of the coding unit; determining a related reference block of the one of the one or more sub-blocks of the coding unit in the co-located reference image of the coding unit according to the reference motion vector of the coding unit; in response to a motion vector of the related reference block of the one of the one or more sub-blocks pointing to a short-term reference image: performing a scaling operation including: determining a scaling factor of the motion vector of the related reference block of the one of the one or more sub-blocks according to: a temporal distance between a reference image pointed to by the motion vector of the related reference block of the one of the one or more sub-blocks and the co-located reference image of the coding unit, and a temporal distance between the co-located reference image of the coding unit and an image containing the coding unit; and scaling the motion vector of the related reference block of the one of the one or more sub-blocks using the scaling factor; and adding the motion vector of the related reference block of the one of the one or more sub-blocks after being scaled into the first motion vector candidate list; and in response to the motion vector of the related reference block of the one of the one or more sub-blocks pointing to a long-term reference image, skipping the scaling operation and adding the motion vector of the related reference block of the one of the one or more sub-blocks without scaling into the first motion vector candidate, as described by claims 1, 3, and 5.  Claims 2 and 4 are dependent upon claims 1 and 3, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482